DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claim(s) 11 and 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s appreciation for the indication of allowable claims 4-5, 11, 16-17, 23, and 28 made on 09/22/2021 has been acknowledged. However, upon a reconsideration of the previously cited references, the allowable subject matter of claims 4-5, 16-17, and 28 is withdrawn.
 	Applicant’s corrections to claim objections for claims 27 and 29 made on 09/22/2021 has been considered and the objection to the claims is withdrawn. Claim 28 has been cancelled; thus the objection to the claim is moot.
 	Applicant’s agreement to claim interpretation under 112(f) for claims 13 and 30 made on 09/22/2021 has been acknowledged. Therefore, the claim interpretation is maintained.
	Applicant’s amendment to claim(s) 1, 13, 26, and 30 filed 10/01/2021 have been considered. The amended claims include limitations from previously objected-to claim 4. A reconsideration of previously cited references Patil et al. (US 2018/0310342 A1) was made and a new rejection is given below. wherein the number of unallocated RUs are selected based at least in part on minimizing inter-RU interference with one or more allocated RUs of the OBSS packet” (claims 1, 13, 26, and 30). For example, the claims do not disclose who performs the selection step. Is it the first wireless device or the second wireless device? Furthermore, the claims disclose that there is one or more unallocated resource units. Therefore, the examiner submits that Patil discloses the amended claim. For example, Patil discloses the access point does not utilize certain or one or more resource units that experience interference. Instead, the access point utilizes other resource units to transmit data. The resource units that are not utilized by the access point are available for devices further away from the access point for transmission to other devices. ([0057], [0084]). The one or more resource units that are not utilized by the access point are indicated as available resource units in an OBSS frame transmitted to the device in another OBSS. ([0081]-[0082], [0091]-[0093]). Thus, the selection and not using of the one or more resources that experience interference but allowing another device to use the one or more resources can be broadly interpreted as minimizing inter-RU interference between (1) the one or more resource units utilized by the access point and (2) the one or more resource units not utilized by the access point and utilized by another device. Furthermore, in a case when there is only one unallocated resource unit, then the selection of that one unallocated resource unit is made by the access point because it indicates the unallocated resource unit to the device. The selection is also made by the device because it can only use the one unallocated resource unit. 	Therefore, this rejection is made Non-final.

Examiner’s Note
	To overcome the BRI, Applicant may want to further clarify that there are two or more unallocated resource units and that the selection of the one or more resource units is based on a preference of selecting one or more resource units that are adjacent to null tones instead of one or more resource units that are adjacent to another resource unit, see [0072] of the original filed specification.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a processing system in claim 13 and means for detecting, means for decoding, means for determining, and means for performing in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 13, 25-26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2018/0310342 A1) in view of Guo et al. (US 2021/0075566 A1).

Regarding claim 1, Patil discloses A method for spatial reuse in a wireless network, the method performed by a first wireless device and comprising: 
detecting an overlapping basic service set (OBSS) packet received from a second wireless device in an OBSS (Fig. 7, [0091]-[0093]: a wireless device 202 (=first wireless device), such as an AP (see also [0028]), receives a frame from an access point (=second wireless device). Fig. 6, [0081]-[0082]: the access point (=second wireless device) generates the frame to indicate to other devices, such as the AP (=first wireless device) in an OBSS, whether the AP is allowed to use the unassigned resource units. Note: with respect to Fig. 6, the wireless device 202/AP receives the frame from the access point in another OBSS. Therefore, the received frame is an OBSS frame (=OBSS packet) in view of the wireless device 202/AP); 
decoding one or more signal fields of the OBSS packet (Fig. 7, [0095]: the wireless device decodes multiple fields in the received frame (=OBSS packet) to identify resource units. Fig. 6, [0081]-[0082]: the access point (=second wireless device) indicates in multiple fields whether other devices, such as the AP (=first wireless device), is allowed to use the unassigned resource units); 
determining that the OBSS packet is a transmission in which one or more resource units (RUs) are unallocated based on the one or more decoded signal fields of the OBSS packet (Fig. 7, [0098]: the wireless device determines that the received frame (=OBSS packet) indicates available resource units for transmission because they were not used (=one or more RUs are unallocated) by the access point. [0095]: the resource units are indicated in the decoded multiple fields of the received frame. Fig. 6, [0081]-[0082]: the access point (=second wireless device) indicates in multiple fields whether other devices, such as the AP (=first wireless device), is allowed to use the unassigned resource units. [0058]: unassigned resource units are resource units not used by the access point but are available for use by other devices for transmission to other stations); and 
performing a transmission to one or more first stations using a number of the unallocated RUs (Fig. 7, [0099]: the wireless device performs data transmission to a second device (=first station) by using one or more (=number) resource units identified in block 710. [0095], [0098]: in block 710, the resource units are available because they were not used by the access point due to interference. [0057]-[0058]: available resource units not used by the access point are unassigned resource units. These unassigned resource units are available for use by other devices further away from the access point (broadly reads on spatial) for transmission to other stations (=one or more stations). [0084]: interference is based on the use of the one or more resource units by another device), wherein the number of unallocated RUs are selected based at least in part on minimizing inter-RU interference with one or more allocated RUs of the OBSS packet ([0057], [0084]: the access point does not utilize certain / one or more (=number) resource units that experience interference but utilizes other resource units. The resource units that are not utilized are available for other devices for transmissions to other devices. Note: examiner uses broadest reasonable interpretation for “minimizing inter-RU interference” because not utilizing certain / one or more resource units while utilizing other resource units by the access point and allowing another device to use the certain / one or more resource units reads on minimizing inter-RU interference between the resource units utilized by the access point and the certain / one or more resource units not utilized by the access point but utilized by another device).
Patil does not explicitly disclose to perform spatial reuse (SR) transmission.
However, Guo discloses to perform spatial reuse (SR) transmission (Fig. 3, [0085]-[0086]: AP2 (=first wireless device) receives a frame from AP1 (=second wireless device) to perform spatial reuse transmission to STA2 (=first station). [0083]: the frame includes resource allocation information to indicate a specific resource to use for the spatial reuse transmission. [0105]: the resource allocation information includes a specific value in a range of reserved values for the AP to perform spatial reuse transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP using the unassigned resource units indicated in the received frame for data transmission to a second device, as taught by Patil, to perform spatial reuse transmission to STA2 by using the resource unit indicated in the received frame, as taught by Guo.
Doing so avoids ambiguity when performing spatial reuse transmission because the AP can indicate a specific value from a range of reserved values for spatial reuse transmission in the resource unit allocation field of the frame (Guo: [0105]) and further reduce transmission time loss and transmission conflict in spatial reuse through coordination between APs and improve transmission efficiency (Guo: [0008]).

Regarding claim 13, Patil discloses An apparatus for wireless communication (Fig. 2: wireless device 202), comprising: 
a processing system configured to (Fig. 2: processor 204 and memory 206):
detect an overlapping basic service set (OBSS) packet received from a second wireless device in an OBSS (Fig. 7, [0091]-[0093]: a wireless device 202 (=apparatus), such as an AP (see also [0028]), receives a frame from an access point (=second wireless device). Fig. 6, [0081]-[0082]: the access point (=second wireless device) generates the frame to indicate to other devices, such as the AP (=apparatus) in an OBSS, whether the AP is allowed to use the unassigned resource units. Note: with respect to Fig. 6, the wireless device 202/AP receives the frame from the access point in another OBSS. Therefore, the received frame is an OBSS frame (=OBSS packet) in view of the wireless device 202/AP); 
decode one or more signal fields of the OBSS packet (Fig. 7, [0095]: the wireless device decodes multiple fields in the received frame (=OBSS packet) to identify resource units. Fig. 6, [0081]-[0082]: the access point (=second wireless device) indicates in multiple fields whether other devices, such as the AP (=apparatus), is allowed to use the unassigned resource units); 
determine that the OBSS packet is a transmission in which one or more resource units (RUs) are unallocated based on the one or more decoded signal fields of the OBSS packet (Fig. 7, [0098]: the wireless device determines that the received frame (=OBSS packet) indicates available resource units for transmission because they were not used (=one or more RUs are unallocated) by the access point. [0095]: the resource units are indicated in the decoded multiple fields of the received frame. Fig. 6, [0081]-[0082]: the access point (=second wireless device) indicates in multiple fields whether other devices, such as the AP (=apparatus), is allowed to use the unassigned resource units. [0058]: unassigned resource units are resource units not used by the access point but are available for use by other devices for transmission to other stations); and 
a first interface communicatively coupled to the processing system (Fig. 2: transceiver 214 connected to processor 204 and memory 206), the first interface configured to output for transmission a transmission to one or more first stations using a number of the unallocated RUs (Fig. 7, [0099]: the wireless device performs data transmission to a second device (=first station) by using one or more (=number) resource units identified in block 710. [0095], [0098]: in block 710, the resource units are available because they were not used by the access point due to interference. [0057]-[0058]: available resource units not used by the access point are unassigned resource units. These unassigned resource units are available for use by other devices further away from the access point (broadly reads on spatial) for transmission to other stations (=one or more stations). [0084]: interference is based on the use of the one or more resource units by another device), wherein the number of unallocated RUs are selected based at least in part on minimizing inter-RU interference with one or more allocated RUs of the OBSS packet ([0057], [0084]: the access point does not utilize certain / one or more (=number) resource units that experience interference but utilizes other resource units. The resource units that are not utilized are available for other devices for transmissions to other devices. Note: examiner uses broadest reasonable interpretation for “minimizing inter-RU interference” because not utilizing certain / one or more resource units while utilizing other resource units by the access point and allowing another device to use the certain / one or more resource units reads on minimizing inter-RU interference between the resource units utilized by the access point and the certain / one or more resource units not utilized by the access point but utilized by another device).
Patil does not explicitly disclose to output spatial reuse (SR) transmission.
However, Guo discloses to perform spatial reuse (SR) transmission (Fig. 3, [0085]-[0086]: AP2 (=apparatus) receives a frame from AP1 (=second wireless device) to perform spatial reuse transmission to STA2 (=first station). [0083]: the frame includes resource allocation information to indicate a specific resource to use for the spatial reuse transmission. [0105]: the resource allocation information includes a specific value in a range of reserved values for the AP to perform spatial reuse transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP using the unassigned resource units indicated in the received frame for data transmission to a second device, as taught by Patil, to perform spatial reuse transmission to STA2 by using the resource unit indicated in the received frame, as taught by Guo.
Doing so avoids ambiguity when performing spatial reuse transmission because the AP can indicate a specific value from a range of reserved values for spatial reuse transmission in the resource unit allocation field of the frame (Guo: [0105]) and further reduce transmission time loss and transmission conflict in spatial reuse through coordination between APs and improve transmission efficiency (Guo: [0008]).

Regarding claim 25, Patil in view of Guo discloses all features of claim 13 as outlined above. 
Patil further discloses further comprising:
a receiver configured to receive the OBSS packet (Fig. 2: receiver 212. Fig. 7, [0091]-[0093]: a wireless device 202 (=apparatus), such as an AP (see also [0028]), receives a frame from an access point (=second wireless device). Fig. 6, [0081]-[0082]: the access point (=second wireless device) generates the frame to indicate to other devices, such as the AP (=apparatus) in an OBSS, whether the AP is allowed to use the unassigned resource units. Note: with respect to Fig. 6, the wireless device 202/AP receives the frame from the access point in another OBSS. Therefore, the received frame is an OBSS frame (=OBSS packet) in view of the wireless device 202/AP); and
a transmitter configured to transmit the transmission (Fig. 2: transmitter 210. Fig. 7, [0099]: the wireless device performs data transmission to a second device (=first station) by using one or more resource units. [0098]: the resource units are available because they were not used by the access point. [0058]: available resource units not used by the access point but are available for use by other devices for transmission to other stations (=one or more stations) are unassigned resource units), wherein the apparatus is configured as a wireless node (Fig. 2: wireless device 202).
Patil does not explicitly disclose SR transmission.
However, Guo discloses SR transmission (Fig. 3, [0085]-[0086]: AP2 (=apparatus) receives a frame from AP1 (=second wireless device) to perform spatial reuse transmission to STA2 (=first station). [0083]: the frame includes resource allocation information to indicate a specific resource to use for the spatial reuse transmission. [0105]: the resource allocation information includes a specific value in a range of reserved values for the AP to perform spatial reuse transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP using the unassigned resource units indicated in the received frame for data transmission to a second device, as taught by Patil, to perform spatial reuse transmission to STA2 by using the resource unit indicated in the received frame, as taught by Guo.
Doing so avoids ambiguity when performing spatial reuse transmission because the AP can indicate a specific value from a range of reserved values for spatial reuse transmission in the resource unit allocation field of the frame (Guo: [0105]) and further reduce transmission time loss and transmission conflict in spatial reuse through coordination between APs and improve transmission efficiency (Guo: [0008]).

Regarding claim 26, Patil discloses A non-transitory computer readable storage medium storing instructions that (Fig. 2: memory 206. [0109]: memory may be non-transitory), when executed by one or more processors of a wireless communication device (Fig. 2: wireless device 202 includes a processor 204), cause the wireless communication device to perform operations comprising: 
detecting an overlapping basic service set (OBSS) packet received from a second wireless device in an OBSS (Fig. 7, [0091]-[0093]: a wireless device 202 (=wireless communication device), such as an AP (see also [0028]), receives a frame from an access point (=second wireless device). Fig. 6, [0081]-[0082]: the access point (=second wireless device) generates the frame to indicate to other devices, such as the AP (=first wireless device) in an OBSS, whether the AP is allowed to use the unassigned resource units. Note: with respect to Fig. 6, the wireless device 202/AP receives the frame from the access point in another OBSS. Therefore, the received frame is an OBSS frame (=OBSS packet) in view of the wireless device 202/AP); 
decoding one or more signal fields of the OBSS packet (Fig. 7, [0095]: the wireless device decodes multiple fields in the received frame (=OBSS packet) to identify resource units. Fig. 6, [0081]-[0082]: the access point (=second wireless device) indicates in multiple fields whether other devices, such as the AP (=wireless communication device), is allowed to use the unassigned resource units); 
determining that the OBSS packet is a transmission in which one or more resource units (RUs) are unallocated based on the one or more decoded signal fields of the OBSS packet (Fig. 7, [0098]: the wireless device determines that the received frame (=OBSS packet) indicates available resource units for transmission because they were not used (=one or more RUs are unallocated) by the access point. [0095]: the resource units are indicated in the decoded multiple fields of the received frame. Fig. 6, [0081]-[0082]: the access point (=second wireless device) indicates in multiple fields whether other devices, such as the AP (=wireless communication device), is allowed to use the unassigned resource units. [0058]: unassigned resource units are resource units not used by the access point but are available for use by other devices for transmission to other stations); and 
performing a transmission to one or more first stations using a number of the unallocated RUs (Fig. 7, [0099]: the wireless device performs data transmission to a second device (=first station) by using one or more (=number) resource units identified in block 710. [0095], [0098]: in block 710, the resource units are available because they were not used by the access point due to interference. [0057]-[0058]: available resource units not used by the access point are unassigned resource units. These unassigned resource units are available for use by other devices further away from the access point (broadly reads on spatial) for transmission to other stations (=one or more stations). [0084]: interference is based on the use of the one or more resource units by another device), wherein the number of unallocated RUs are selected based at least in part on minimizing inter-RU interference with one or more allocated RUs of the OBSS packet ([0057], [0084]: the access point does not utilize certain / one or more (=number) resource units that experience interference but utilizes other resource units. The resource units that are not utilized are available for other devices for transmissions to other devices. Note: examiner uses broadest reasonable interpretation for “minimizing inter-RU interference” because not utilizing certain / one or more resource units while utilizing other resource units by the access point and allowing another device to use the certain / one or more resource units reads on minimizing inter-RU interference between the resource units utilized by the access point and the certain / one or more resource units not utilized by the access point but utilized by another device).
Patil does not explicitly disclose to output spatial reuse (SR) transmission.
However, Guo discloses to perform spatial reuse (SR) transmission (Fig. 3, [0085]-[0086]: AP2 (=wireless communication device) receives a frame from AP1 (=second wireless device) to perform spatial reuse transmission to STA2 (=first station). [0083]: the frame includes resource allocation information to indicate a specific resource to use for the spatial reuse transmission. [0105]: the resource allocation information includes a specific value in a range of reserved values for the AP to perform spatial reuse transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP using the unassigned resource units indicated in the received frame for data transmission to a second device, as taught by Patil, to perform spatial reuse transmission to STA2 by using the resource unit indicated in the received frame, as taught by Guo.
Doing so avoids ambiguity when performing spatial reuse transmission because the AP can indicate a specific value from a range of reserved values for spatial reuse transmission in the resource unit allocation field of the frame (Guo: [0105]) and further reduce transmission time loss and transmission conflict in spatial reuse through coordination between APs and improve transmission efficiency (Guo: [0008]).

Regarding claim 30, Patil discloses A wireless communication device comprising (Fig. 2: wireless device 202): 
means for detecting an overlapping basic service set (OBSS) packet received from a second wireless device in an OBSS (Fig. 7, [0091]-[0093]: a wireless device 202 (=wireless communication device), such as an AP (see also [0028]), receives a frame from an access point (=second wireless device). Fig. 6, [0081]-[0082]: the access point (=second wireless device) generates the frame to indicate to other devices, such as the AP (=wireless communication device) in an OBSS, whether the AP is allowed to use the unassigned resource units. Note: with respect to Fig. 6, the wireless device 202/AP receives the frame from the access point in another OBSS. Therefore, the received frame is an OBSS frame (=OBSS packet) in view of the wireless device 202/AP); 
means for decoding one or more signal fields of the OBSS packet (Fig. 7, [0095]: the wireless device decodes multiple fields in the received frame (=OBSS packet) to identify resource units. Fig. 6, [0081]-[0082]: the access point (=second wireless device) indicates in multiple fields whether other devices, such as the AP (=first wireless device), is allowed to use the unassigned resource units); 
means for determining that the OBSS packet is a transmission in which one or more resource units (RUs) are unallocated based on the one or more decoded signal fields of the OBSS packet (Fig. 7, [0098]: the wireless device determines that the received frame (=OBSS packet) indicates available resource units for transmission because they were not used (=one or more RUs are unallocated) by the access point. [0095]: the resource units are indicated in the decoded multiple fields of the received frame. Fig. 6, [0081]-[0082]: the access point (=second wireless device) indicates in multiple fields whether other devices, such as the AP (=wireless communication device), is allowed to use the unassigned resource units. [0058]: unassigned resource units are resource units not used by the access point but are available for use by other devices for transmission to other stations); and 
means for performing a transmission to one or more first stations using a number of the unallocated RUs (Fig. 7, [0099]: the wireless device performs data transmission to a second device (=first station) by using one or more (=number) resource units identified in block 710. [0095], [0098]: in block 710, the resource units are available because they were not used by the access point due to interference. [0057]-[0058]: available resource units not used by the access point are unassigned resource units. These unassigned resource units are available for use by other devices further away from the access point (broadly reads on spatial) for transmission to other stations (=one or more stations). [0084]: interference is based on the use of the one or more resource units by another device), wherein the number of unallocated RUs are selected based at least in part on minimizing inter-RU interference with one or more allocated RUs of the OBSS packet ([0057], [0084]: the access point does not utilize certain / one or more (=number) resource units that experience interference but utilizes other resource units. The resource units that are not utilized are available for other devices for transmissions to other devices. Note: examiner uses broadest reasonable interpretation for “minimizing inter-RU interference” because not utilizing certain / one or more resource units while utilizing other resource units by the access point and allowing another device to use the certain / one or more resource units reads on minimizing inter-RU interference between the resource units utilized by the access point and the certain / one or more resource units not utilized by the access point but utilized by another device).
Patil does not explicitly disclose to perform spatial reuse (SR) transmission.
However, Guo discloses to perform spatial reuse (SR) transmission (Fig. 3, [0085]-[0086]: AP2 (=wireless communication device) receives a frame from AP1 (=second wireless device) to perform spatial reuse transmission to STA2 (=first station). [0083]: the frame includes resource allocation information to indicate a specific resource to use for the spatial reuse transmission. [0105]: the resource allocation information includes a specific value in a range of reserved values for the AP to perform spatial reuse transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP using the unassigned resource units indicated in the received frame for data transmission to a second device, as taught by Patil, to perform spatial reuse transmission to STA2 by using the resource unit indicated in the received frame, as taught by Guo.
Doing so avoids ambiguity when performing spatial reuse transmission because the AP can indicate a specific value from a range of reserved values for spatial reuse transmission in the resource unit allocation field of the frame (Guo: [0105]) and further reduce transmission time loss and transmission conflict in spatial reuse through coordination between APs and improve transmission efficiency (Guo: [0008]).

	Claim(s) 2, 14, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2018/0310342 A1) in view of Guo et al. (US 2021/0075566 A1) and Choi et al. (US 2018/0006781 A1).

Regarding claim 2, Patil in view of Guo discloses all features of claim 1 as outlined above. 
Patil in view of Guo does not disclose, but Choi discloses wherein decoding the one or more signal fields of the OBSS packet comprises decoding a high-efficiency (HE) signal field of the OBSS packet ([0174]: a target BSS (=first wireless device), such as an AP, overhears and receives a packet from an OBSS (=second wireless device) and decodes one or more SIG channels, i.e., HE SIG-A and/or HE SIG-B), and the method further comprises determining that the OBSS packet is a downlink (DL) orthogonal frequency-division multiple access (OFDMA) transmission to one or more second stations associated with the second wireless device based on the decoded HE signal field ([0174]: the target BSS, such as the AP, determines that the overheard and received packet allocates information (=DL OFDMA transmission) for small BW user or legacy user (=one or more second stations) of the OBSS based on decoding the HE SIG-A of the packet from the OBSS. Fig. 15, [0156]-[0158]: the hearable interfering source is transmitted/allocated by the OBSS in a non-contiguous OFDMA allocation method).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP, as taught by Patil, to decode one or more HE SIG channels and determine that the overheard and received packet from the OBSS includes allocation information for small BW user or legacy user in a non-contiguous OFDMA allocation method, as taught by Choi.
Doing so provides a preference that the target BSS, such as the AP, that intends to transmit data verifies that small BW user or legacy user is being allocated to the first frequency chunk and thereby allowing the target BSS to determine whether or not to also perform a non-contiguous OFDMA allocation (Choi: [0174]).

Regarding claim 14, Patil in view of Guo discloses all features of claim 13 as outlined above. 
Patil in view of Guo does not disclose, but Choi discloses wherein decoding the one or more signal fields of the OBSS packet comprises:
decoding a high-efficiency (HE) signal field of the OBSS packet ([0174]: a target BSS (=apparatus), such as an AP, overhears and receives a packet from an OBSS (=second wireless device) and decodes one or more SIG channels, i.e., HE SIG-A and/or HE SIG-B), and 
determining that the OBSS packet is a downlink (DL) orthogonal frequency-division multiple access (OFDMA) transmission to one or more second stations associated with the second wireless device based on the decoded HE signal field ([0174]: the target BSS, such as the AP, determines that the overheard and received packet allocates information (=DL OFDMA transmission) for small BW user or legacy user (=one or more second stations) of the OBSS based on decoding the HE SIG-A of the packet from the OBSS. Fig. 15, [0156]-[0158]: the hearable interfering source is transmitted/allocated by the OBSS in a non-contiguous OFDMA allocation method).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP, as taught by Patil, to decode one or more HE SIG channels and determine that the overheard and received packet from the OBSS includes allocation information for small BW user or legacy user in a non-contiguous OFDMA allocation method, as taught by Choi.
Doing so provides a preference that the target BSS, such as the AP, that intends to transmit data verifies that small BW user or legacy user is being allocated to the first frequency chunk and thereby allowing the target BSS to determine whether or not to also perform a non-contiguous OFDMA allocation (Choi: [0174]).

Regarding claim 27, Patil in view of Guo discloses all features of claim 26 as outlined above. 
Patil in view of Guo does not disclose, but Choi discloses wherein execution of the instructions for decoding the one or more signal fields of the OBSS packet causes the wireless communication device to perform operations further comprising:
decoding a high-efficiency (HE) signal field of the OBSS packet ([0174]: a target BSS (=wireless communication device), such as an AP, overhears and receives a packet from an OBSS (=second wireless device) and decodes one or more SIG channels, i.e., HE SIG-A and/or HE SIG-B), and 
determining that the OBSS packet is a downlink (DL) orthogonal frequency-division multiple access (OFDMA) transmission to one or more second stations associated with the second wireless device based on the decoded HE signal field ([0174]: the target BSS, such as the AP, determines that the overheard and received packet allocates information (=DL OFDMA transmission) for small BW user or legacy user (=one or more second stations) of the OBSS based on decoding the HE SIG-A of the packet from the OBSS. Fig. 15, [0156]-[0158]: the hearable interfering source is transmitted/allocated by the OBSS in a non-contiguous OFDMA allocation method).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP, as taught by Patil, to decode one or more HE SIG channels and determine that the overheard and received packet from the OBSS includes allocation information for small BW user or legacy user in a non-contiguous OFDMA allocation method, as taught by Choi.
Doing so provides a preference that the target BSS, such as the AP, that intends to transmit data verifies that small BW user or legacy user is being allocated to the first frequency chunk and thereby allowing the target BSS to determine whether or not to also perform a non-contiguous OFDMA allocation (Choi: [0174]).

	Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2018/0310342 A1) in view of Guo et al. (US 2021/0075566 A1), Choi et al. (US 2018/0006781 A1), and Kim et al. (US 2018/0220456 A1).

Regarding claim 3, Patil in view of Guo and Choi discloses all features of claim 2 as outlined above. 
Patil in view of Guo and Choi does not disclose, but Kim discloses wherein performing the SR transmission further comprises waiting for a HE physical layer (PHY) preamble of the DL OFDMA transmission to finish before performing the SR transmission (Fig. 9: OBSS AP (=first wireless device) performs SR after the AP (=second wireless device) transmits a trigger frame to STAs. [0241]: the trigger frame includes SR indication information in a HE-SIG A field of a PHY preamble of the DL MU PPDU. [0116]: MU PPDU may use OFDMA technology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP, as taught by Patil, to perform spatial reuse transmission after a trigger frame with SR indication information in a HE-SIG A field of a PHY preamble of the DL MU PPDU using OFDMA technology is transmitted, as taught by Kim.
Doing so allows the OBSS AP to overhear and receive UL MU PPDU with SR support information of STAs and perform SR transmission based on the SR support information and adjust a CCA level based on the state of a channel; and thus creates an advantage in that SR support information having the highest reliability is transmitted (Kim: [0229]-[0230]).

Regarding claim 15, Patil in view of Guo and Choi discloses all features of claim 14 as outlined above. 
Patil in view of Guo and Choi does not disclose, but Kim discloses wherein the first interface is further configured to output the SR transmission after waiting for a HE physical layer (PHY) preamble of the DL OFDMA transmission to finish (Fig. 9: OBSS AP (=apparatus) performs SR after the AP (=second wireless device) transmits a trigger frame to STAs. [0241]: the trigger frame includes SR indication information in a HE-SIG A field of a PHY preamble of the DL MU PPDU. [0116]: MU PPDU may use OFDMA technology. Fig. 12, [0263]: the AP STA includes RF unit 1213 (=first interface)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP, as taught by Patil, to perform spatial reuse transmission after a trigger frame with SR indication information in a HE-SIG A field of a PHY preamble of the DL MU PPDU using OFDMA technology is transmitted, as taught by Kim.
Doing so allows the OBSS AP to overhear and receive UL MU PPDU with SR support information of STAs and perform SR transmission based on the SR support information and adjust a CCA level based on the state of a channel; and thus creates an advantage in that SR support information having the highest reliability is transmitted (Kim: [0229]-[0230]).

	Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2018/0310342 A1) in view of Guo et al. (US 2021/0075566 A1) and Yang et al. (US 2017/0238232 A1).

Regarding claim 5, Patil in view of Guo discloses all features of claim 1 as outlined above. 
Patil in view of Guo does not disclose, but Yang discloses wherein the selection of the number of unallocated RUs is further based on maximizing a number of tones separating the selected number of unallocated RUs from the one or more allocated RUs ([0078]: different regions of unused tones are separated from used tones based on EVM requirement, i.e., a region of unused tones may be distant from used tones based on a tighter EVM requirement as opposed to a relaxed EVM requirement where a region of unused tones is close to used tones. [0044]: a tone is a unit of frequency, i.e., it may represent a frequency sub-band).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP using available and unutilized by the access point one or more resource units, as taught by Patil, to use a region of unused tones that is distant from used tones based on a tighter EVM requirement, as taught by Yang.
Doing so provides a consideration with regard to inter-RU interference issue by using the EVM requirement (Yang: [0059]).

Regarding claim 17, Patil in view of Guo discloses all features of claim 13 as outlined above. 
Patil in view of Guo does not disclose, but Yang discloses wherein the selection of the number of unallocated RUs is further based on maximizing a number of tones separating the selected number of unallocated RUs from the one or more allocated RUs ([0078]: different regions of unused tones are separated from used tones based on EVM requirement, i.e., a region of unused tones may be distant from used tones based on a tighter EVM requirement as opposed to a relaxed EVM requirement where a region of unused tones is close to used tones. [0044]: a tone is a unit of frequency, i.e., it may represent a frequency sub-band).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP using available and unutilized by the access point one or more resource units, as taught by Patil, to use a region of unused tones that is distant from used tones based on a tighter EVM requirement, as taught by Yang.
Doing so provides a consideration with regard to inter-RU interference issue by using the EVM requirement (Yang: [0059]).

	Claim(s) 6, 10, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2018/0310342 A1) in view of Guo et al. (US 2021/0075566 A1) and Han et al. (US 2020/0162223 A1).

Regarding claim 6, Patil in view of Guo discloses all features of claim 1 as outlined above. 
Patil in view of Guo does not disclose, but Han discloses wherein performing the SR transmission further comprises selecting a duration for the SR transmission to coincide with an end of the OBSS packet's transmission (Figs. 8A-B, [0071]: AP2 (=first wireless device) changes the duration of Data_SR transmission so that it coincides with the end time of transmission period of Data_OBSS (=OBSS packet) of AP1 (=second wireless device)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP, as taught by Patil, to change the duration of Data_SR transmission so that it coincides with the end time of transmission period of Data_OBSS, as taught by Han.
Doing so allows the AP2 to not miss timing for color recognition Detect Clr for performing SR communication, and SR communication may be performed effectively (Han: [0071]).

Regarding claim 10, Patil in view of Guo discloses all features of claim 1 as outlined above. 
Patil in view of Guo does not disclose, but Han discloses wherein the SR transmission is configured to solicit a block acknowledgment (BA) from the one or more first stations (Fig. 13, [0084]: AP2 (=first wireless device) transmits SR data and a reception device outputs block acknowledgement signal in response to the SR data including a delayed acknowledgement policy signal DA), the OBSS packet is configured to solicit a BA from each of one or more second stations (Fig. 13, [0084]: AP1 (=second wireless device) transmits OBSS data and a reception device outputs block acknowledgement signal in response to the OBSS data), and wherein the method further includes receiving a BA from each of the one or more first stations after completion of the SR transmission (Fig. 13, [0084]: AP2 transmits SR data and the reception device outputs block acknowledgement signal in response to the SR data according to the delayed acknowledgement policy signal DA, i.e., at the end of the SR data transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the access point sending the OBSS frame, as taught by Patil, and the AP2 sending a frame using spatial reuse, as taught by Guo, to transmit those frames in order for a receiving device to output block acknowledgement in response to receiving the OBSS data and the SR data, as taught by Han.
Doing so allows the AP2 to use a transmission factor for the SR data when the AP2 does not receive a first BA according to the OBSS data (Han: [0085]-[0086]) by using optimized and improved transmission factor; and thereby reducing or mitigating the probability of collision with OBSS data and improving the throughput and reliability of the OBSS environment (Han: [0089]).

Regarding claim 18, Patil in view of Guo discloses all features of claim 13 as outlined above. 
Patil in view of Guo does not disclose, but Han discloses wherein outputting the SR transmission further comprises selecting a duration for the SR transmission to coincide with an end of the OBSS packet's transmission (Figs. 8A-B, [0071]: AP2 (=apparatus) changes the duration of Data_SR transmission so that it coincides with the end time of transmission period of Data_OBSS (=OBSS packet) of AP1 (=second wireless device)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP, as taught by Patil, to change the duration of Data_SR transmission so that it coincides with the end time of transmission period of Data_OBSS, as taught by Han.
Doing so allows the AP2 to not miss timing for color recognition Detect Clr for performing SR communication, and SR communication may be performed effectively (Han: [0071]).

Regarding claim 22, Patil in view of Guo discloses all features of claim 13 as outlined above. 
Patil in view of Guo does not disclose, but Han discloses wherein the SR transmission is configured to solicit a block acknowledgment (BA) from the one or more first stations (Fig. 13, [0084]: AP2 (=apparatus) transmits SR data and a reception device outputs block acknowledgement signal in response to the SR data including a delayed acknowledgement policy signal DA), the OBSS packet is configured to solicit a BA from each of one or more second stations (Fig. 13, [0084]: AP1 (=second wireless device) transmits OBSS data and a reception device outputs block acknowledgement signal in response to the OBSS data), and wherein the apparatus further comprises a second interface configured to obtain a BA from each of the one or more first stations after completion of the SR transmission (Fig. 13, [0084]: AP2 transmits SR data and the reception device outputs block acknowledgement signal in response to the SR data according to the delayed acknowledgement policy signal DA, i.e., at the end of the SR data transmission. Fig. 2, [0042]-[0043]: the AP has an antenna).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the access point sending the OBSS frame, as taught by Patil, and the AP2 sending a frame using spatial reuse, as taught by Guo, to transmit those frames in order for a receiving device to output block acknowledgement in response to receiving the OBSS data and the SR data, as taught by Han.
Doing so allows the AP2 to use a transmission factor for the SR data when the AP2 does not receive a first BA according to the OBSS data (Han: [0085]-[0086]) by using optimized and improved transmission factor; and thereby reducing or mitigating the probability of collision with OBSS data and improving the throughput and reliability of the OBSS environment (Han: [0089]).

	Claim(s) 7-8, 19-20, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2018/0310342 A1) in view of Guo et al. (US 2021/0075566 A1) and Du et al. (US 2016/0081100 A1).

Regarding claim 7, Patil in view of Guo discloses all features of claim 1 as outlined above. 
While Patil discloses in Fig. 7 and [0099] the wireless device transmits data to a second wireless device and Guo discloses in Fig. 3 and [0089]-[0090] the AP2 performs spatial reuse and sends downlink frame (=SR transmission) to STA2, Patil in view of Guo does not disclose wherein the downlink frame sent by using spatial reuse (=SR transmission) includes a preamble and a payload, wherein the preamble and the payload of the downlink frame sent by using spatial reuse (=SR transmission) are transmitted at different power levels.
However, Du discloses wherein the downlink frame includes a preamble and a payload (Figs. 1-2, [0129]-[0131]: a STA in a first BSS (=first station) receives a data frame (=downlink frame) from an AP in a second BSS (=first wireless device), wherein the data frame includes a preamble sequence and a MAC frame), wherein the preamble and the payload of the downlink frame are transmitted at different power levels ([0131]: the transmit power of the preamble sequence of the data frame is a first power and the transmit power of the MAC frame of the data frame is a second power, wherein the first power is higher than the second power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP, as taught by Patil, to perform spatial reuse and send downlink frame to STA2, as taught by Guo, and use different transmit powers to send the preamble sequence and MAC frame of the data frame, as taught by Du.
Doing so enables the device/STA in the long range BSS to obtain the transfer time of the MAC frame, i.e., the device/STA can receive the preamble sequence sent by the AP in the short range BSS, so as to obtain a data transmission time of the AP in the short range BSS and set a NAV value according to the data transmission time; therefore, when data is transmitted, no interference is caused to data transmission of the AP in the short range BSS and the data transmission of the AP in the short range BSS does not fail; or allows the AP in the short range BSS to suppress data transmission of the device/STA in a short range BSS only when sending the preamble sequence; thereby avoiding a problem of increase transmit power of an entire data frame of concurrent data transmission of devices in two short range BSSs that do not overlap  (Du: [0136]).

Regarding claim 8, Patil in view of Guo and Du discloses all features of claim 7 as outlined above. 
While Patil discloses in Fig. 7 and [0099] the wireless device transmits data to a second wireless device, and Guo discloses in Fig. 3 and [0089]-[0090] the AP2 performs spatial reuse and sends downlink frame (=SR transmission) to STA2, and Du discloses in Figs. 1-2 and [0129]-[0131] the AP sends to the STA the data frame that includes a preamble sequence sent in a first transmit power and a MAC frame sent in a second transmit power, Patil in view of Guo does not disclose wherein the preamble of the downlink frame sent by using spatial reuse (=SR transmission) is transmitted at a power level which does not exceed a threshold power level.
However, Du further discloses wherein the preamble of the downlink frame is transmitted at a power level which does not exceed a threshold power level ([0131]: the AP in the second BSS uses normal transmit power that is lower than a threshold, wherein the data frame sent by the AP in the second BSS includes the preamble sequence and the MAC frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP, as taught by Patil, to perform spatial reuse and send downlink frame to STA2, as taught by Guo, and use a normal transmit power that is lower than a threshold, as taught by Du.
Doing so provides a classification of BSS according to different coverage classes, i.e., an AP in a BSS with normal transmit power lower than a threshold is classified as a short range AP in the short range BSS (Du: [0127]).

Regarding claim 19, Patil in view of Guo discloses all features of claim 13 as outlined above. 
While Patil discloses in Fig. 7 and [0099] the wireless device transmits data to a second wireless device and Guo discloses in Fig. 3 and [0089]-[0090] the AP2 performs spatial reuse and sends downlink frame (=SR transmission) to STA2, Patil in view of Guo does not disclose wherein the downlink frame sent by using spatial reuse (=SR transmission) includes a preamble and a payload, wherein the preamble and the payload of the downlink frame sent by using spatial reuse (=SR transmission) are transmitted at different power levels.
However, Du discloses wherein the downlink frame includes a preamble and a payload (Figs. 1-2, [0129]-[0131]: a STA in a first BSS (=first station) receives a data frame (=downlink frame) from an AP in a second BSS (=apparatus), wherein the data frame includes a preamble sequence and a MAC frame), wherein the preamble and the payload of the downlink frame are transmitted at different power levels ([0131]: the transmit power of the preamble sequence of the data frame is a first power and the transmit power of the MAC frame of the data frame is a second power, wherein the first power is higher than the second power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP, as taught by Patil, to perform spatial reuse and send downlink frame to STA2, as taught by Guo, and use different transmit powers to send the preamble sequence and MAC frame of the data frame, as taught by Du.
Doing so enables the device/STA in the long range BSS to obtain the transfer time of the MAC frame, i.e., the device/STA can receive the preamble sequence sent by the AP in the short range BSS, so as to obtain a data transmission time of the AP in the short range BSS and set a NAV value according to the data transmission time; therefore, when data is transmitted, no interference is caused to data transmission of the AP in the short range BSS and the data transmission of the AP in the short range BSS does not fail; or allows the AP in the short range BSS to suppress data transmission of the device/STA in a short range BSS only when sending the preamble sequence; thereby avoiding a problem of increase transmit power of an entire data frame of concurrent data transmission of devices in two short range BSSs that do not overlap  (Du: [0136]).

Regarding claim 20, Patil in view of Guo and Du discloses all features of claim 19 as outlined above. 
While Patil discloses in Fig. 7 and [0099] the wireless device transmits data to a second wireless device, and Guo discloses in Fig. 3 and [0089]-[0090] the AP2 performs spatial reuse and sends downlink frame (=SR transmission) to STA2, and Du discloses in Figs. 1-2 and [0129]-[0131] the AP sends to the STA the data frame that includes a preamble sequence sent in a first transmit power and a MAC frame sent in a second transmit power, Patil in view of Guo does not disclose wherein the preamble of the downlink frame sent by using spatial reuse (=SR transmission) is transmitted at a power level which does not exceed a threshold power level.
However, Du further discloses wherein the preamble of the downlink frame is transmitted at a power level which does not exceed a threshold power level ([0131]: the AP in the second BSS uses normal transmit power that is lower than a threshold, wherein the data frame sent by the AP in the second BSS includes the preamble sequence and the MAC frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP, as taught by Patil, to perform spatial reuse and send downlink frame to STA2, as taught by Guo, and use a normal transmit power that is lower than a threshold, as taught by Du.
Doing so provides a classification of BSS according to different coverage classes, i.e., an AP in a BSS with normal transmit power lower than a threshold is classified as a short range AP in the short range BSS (Du: [0127]).

Regarding claim 29, Patil in view of Guo discloses all features of claim 26 as outlined above. 
While Patil discloses in Fig. 7 and [0099] the wireless device transmits data to a second wireless device and Guo discloses in Fig. 3 and [0089]-[0090] the AP2 performs spatial reuse and sends downlink frame (=SR transmission) to STA2, Patil in view of Guo does not disclose wherein the downlink frame sent by using spatial reuse (=SR transmission) includes a preamble and a payload, wherein the preamble and the payload of the downlink frame sent by using spatial reuse (=SR transmission) are transmitted at different power levels.
However, Du discloses wherein the downlink frame includes a preamble and a payload (Figs. 1-2, [0129]-[0131]: a STA in a first BSS (=first station) receives a data frame (=downlink frame) from an AP in a second BSS (=wireless communication device), wherein the data frame includes a preamble sequence and a MAC frame), wherein the preamble and the payload of the downlink frame are transmitted at different power levels ([0131]: the transmit power of the preamble sequence of the data frame is a first power and the transmit power of the MAC frame of the data frame is a second power, wherein the first power is higher than the second power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP, as taught by Patil, to perform spatial reuse and send downlink frame to STA2, as taught by Guo, and use different transmit powers to send the preamble sequence and MAC frame of the data frame, as taught by Du.
Doing so enables the device/STA in the long range BSS to obtain the transfer time of the MAC frame, i.e., the device/STA can receive the preamble sequence sent by the AP in the short range BSS, so as to obtain a data transmission time of the AP in the short range BSS and set a NAV value according to the data transmission time; therefore, when data is transmitted, no interference is caused to data transmission of the AP in the short range BSS and the data transmission of the AP in the short range BSS does not fail; or allows the AP in the short range BSS to suppress data transmission of the device/STA in a short range BSS only when sending the preamble sequence; thereby avoiding a problem of increase transmit power of an entire data frame of concurrent data transmission of devices in two short range BSSs that do not overlap  (Du: [0136]).

	Claim(s) 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2018/0310342 A1) in view of Guo et al. (US 2021/0075566 A1), Du et al. (US 2016/0081100 A1), and Li et al. (US 2019/0327741 A1).

Regarding claim 9, Patil in view of Guo and Du discloses all features of claim 8 as outlined above. 	Patil in view of Guo and Du does not disclose, but Li discloses wherein the threshold power level corresponds to an OBSS packet detection (PD) power level threshold ([0092]-[0093]: a STA2 (=first station) receives an inter-BSS PPDU (=downlink frame) from an AP1 (=first wireless device) and determines that the RSSI of the PPDU is less than an OBSS_PD threshold. The STA2 then acquires the SR field as SR_delay according to a SIG-A field in the HE preamble of the PPDU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP, as taught by Patil, to perform spatial reuse and send downlink frame to STA2, as taught by Guo, and use a normal transmit power that is lower than a threshold, as taught by Du, wherein the threshold should be an OBSS_PD threshold, as taught by Li.
Doing so allows the STA2 to determine whether the RSSI of the PPDU is less than the OBSS_PD threshold and when the RSSI is less than the OBSS_PD threshold, the STA acquires the SR field as SR-delay and continues to receive the payload of the PPDU (Li: [0093]).

Regarding claim 21, Patil in view of Guo and Du discloses all features of claim 20 as outlined above. 	Patil in view of Guo and Du does not disclose, but Li discloses wherein the threshold power level corresponds to an OBSS packet detection (PD) power level threshold ([0092]-[0093]: a STA2 (=first station) receives an inter-BSS PPDU (=downlink frame) from an AP1 (=apparatus) and determines that the RSSI of the PPDU is less than an OBSS_PD threshold. The STA2 then acquires the SR field as SR_delay according to a SIG-A field in the HE preamble of the PPDU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP, as taught by Patil, to perform spatial reuse and send downlink frame to STA2, as taught by Guo, and use a normal transmit power that is lower than a threshold, as taught by Du, wherein the threshold should be an OBSS_PD threshold, as taught by Li.
Doing so allows the STA2 to determine whether the RSSI of the PPDU is less than the OBSS_PD threshold and when the RSSI is less than the OBSS_PD threshold, the STA acquires the SR field as SR-delay and continues to receive the payload of the PPDU (Li: [0093]).

	Claim(s) 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2018/0310342 A1) in view of Guo et al. (US 2021/0075566 A1) and Li et al. (US 2019/0158158 A1).

Regarding claim 12, Patil in view of Guo discloses all features of claim 1 as outlined above. 
While Patil discloses in Fig. 7 and [0099] the wireless device transmits data to a second wireless device and Guo discloses in Fig. 3 and [0089]-[0090] the AP2 performs spatial reuse and sends downlink frame (=SR transmission) to STA2, Patil in view of Guo does not disclose further comprising: transmitting a multi-user block acknowledgment request (MU-BAR) to the one or more first stations following completion of the downlink frame sent by using spatial reuse (=SR transmission); and subsequently receiving an acknowledgment from each of the one or more first stations.
However, Li discloses further comprising: transmitting a multi-user block acknowledgment request (MU-BAR) to the one or more first stations following completion of the downlink frame (Fig. 4, [0053]-[0054]: AP 104 (=first wireless device) transmits data 322.1 (=downlink frame) to STAs 108 (=one or more first stations) in step 364 and sends MU BAR 323 in step 366 to STAs 108); and subsequently receiving an acknowledgment from each of the one or more first stations (Fig. 4, [0057]: AP 104 receives BACK from each STAs 108 in step 370).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP, as taught by Patil, to perform spatial reuse and send downlink frame to STA2, as taught by Guo, and send MU BAR after the data transmission to STAs and subsequently receive BACK from each STAs, as taught by Li.
Doing so allows the AP to include an indication in the MU BAR that the STAs are to use an acknowledgement policy that indicates BACK are to be transmitted on specific subchannel (Li: [0055]) without the STAs receiving a SCH and/or a SIG based on receiving the indication to implement the acknowledgement policy from the AP (Li: [0057]).

Regarding claim 24, Patil in view of Guo discloses all features of claim 13 as outlined above. 
While Patil discloses in Fig. 7 and [0099] the wireless device transmits data to a second wireless device and Guo discloses in Fig. 3 and [0089]-[0090] the AP2 performs spatial reuse and sends downlink frame (=SR transmission) to STA2, Patil in view of Guo does not disclose wherein the first interface is further configured to: output for transmission a multi-user block acknowledgment request (MU-BAR) to the one or more first stations following completion of the downlink frame sent by using spatial reuse (=SR transmission); and wherein the apparatus further comprises a second interface configured to obtain an acknowledgment from each of the one or more first stations.
However, Li discloses wherein the first interface is further configured to: output for transmission a multi-user block acknowledgment request (MU-BAR) to the one or more first stations following completion of the downlink frame (Fig. 4, [0053]-[0054]: AP 104 (=apparatus) transmits data 322.1 (=downlink frame) to STAs 108 (=one or more first stations) in step 364 and sends MU BAR 323 in step 366 to STAs 108. Fig. 10, [0090]: AP comprises two antenna); and wherein the apparatus further comprises a second interface configured to obtain an acknowledgment from each of the one or more first stations (Fig. 4, [0057]: AP 104 receives BACK from each STAs 108 in step 370. Fig. 10, [0090]: AP comprises two antenna).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device/AP, as taught by Patil, to perform spatial reuse and send downlink frame to STA2, as taught by Guo, and send MU BAR after the data transmission to STAs and subsequently receive BACK from each STAs, as taught by Li.
Doing so allows the AP to include an indication in the MU BAR that the STAs are to use an acknowledgement policy that indicates BACK are to be transmitted on specific subchannel (Li: [0055]) without the STAs receiving a SCH and/or a SIG based on receiving the indication to implement the acknowledgement policy from the AP (Li: [0057]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478